Citation Nr: 0218543	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  97-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUES

Entitlement to service connection for degenerative joint 
disease of the bilateral shoulders, for low back pain, for 
right hip pain, for right knee pain, and for right ankle 
pain, all secondary to service-connected amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from May 1973 to November 
1988.

This appeal arises from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that determined that claims of 
entitlement to service connection for mechanical pain in 
the right lower extremity, right shoulder and low back 
secondary to service-connected left below the knee 
amputation were not well grounded.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

The veteran testified before an RO hearing officer in July 
1998 and before the undersigned member of the Board in 
September 2002.


FINDINGS OF FACT

1.  Degenerative joint disease of the shoulders is related 
by medical evidence to service-connected disability.  

2.  Low back pain, right hip pain, right knee pain, and 
right ankle pain are related by medical evidence to 
service-connected disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the bilateral shoulders 
is proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 
(2002).

2.  Low back pain, right hip pain, right knee pain, and 
right ankle pain are proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that 
he was injured in the line of duty during active service 
which resulted in a below the knee amputation on the left.  
In October 1996, the veteran requested secondary service 
connection for increasing pain felt in his lower back, 
right hip, right shoulder, right knee, and right ankle, 
and submitted a supporting opinion from his private 
physician, Bruce Coplin, M.D., who had this to say:

Due to the amputation of the left limb below the 
knee in 1987, the patient exhibits complications 
normal to post-amputation stress.  These 
complications consist of pain in the lower lumbar 
spine on the contralateral side, pain in the hip 
on the contralateral side, as well as knee and 
ankle pain on the contralateral side.  X-rays of 
the right hip at this time exhibit no evidence of 
degenerative joint disease.  At the present time 
the patient is taking Voltaren 75 mg twice a day 
to relieve the pain.  

These symptoms are consistent with a chronic 
condition and the patient will need to be 
followed periodically.

Thereafter the veteran underwent a VA compensation and 
pension examination.  According to the November 1996 
examination report, the veteran had an insidious onset of 
nonspecific discomfort about the right ankle, knee, hip, 
and shoulder region as well as in his low back.  He denied 
any other symptoms such as locking, swelling, or giving 
away of the right knee or any other trauma to the claimed 
areas.  The pains were intermittent, but predominated in 
the morning.  He sometimes took a warm shower to reduce 
the pain and he took Voltaren(r) or Motrin(r) as needed.  The 
veteran currently worked as a materiel expeditor.  The 
examiner noted a flexible foot prosthesis in place with a 
well healed amputation stump.  The right knee was not 
swollen nor was there any meniscus sign or instability.  
The right ankle had full, painless range of motion with no 
evidence of swelling or instability.  The right hip had 
full range of motion with some discomfort during flexion.  
The lower spine had full, painless range of motion.  The 
right shoulder had full, essential painless range of 
motion with no crepitus and good strength.  The diagnoses 
were nonspecific mechanical pain in the right lower 
extremity including the hip, knee, and ankle, and also in 
the low back and right shoulder.  The examiner felt that 
the pain did not appear to significantly impair the 
veteran.  The examiner felt that the veteran's altered 
gait clearly impacted the right lower extremity although 
it was difficult to correlate the shoulder pain.  The 
examiner emphasized that the pain was severe enough to 
require pain medication.  The examiner did not offer an 
etiology for the low back pain.  

In February 1997, the RO determined that the claim was not 
well grounded on the basis that pain is not a ratable 
disability under VA law.  

During a July 1998 hearing, the veteran testified that he 
took prescription pain medication for pain in the right 
lower extremity, right shoulder, and back and noted that 
the pain medication could cause drowsiness.  He testified 
that the pain had slowly intensified and that he had more 
difficulty getting comfortable even when going to bed at 
night.  He had to buy a new mattress to get comfortable.  
Getting in and out of vehicles was also getting to be more 
difficult.  He testified that he occasionally called in 
sick and missed work because of the pain.  He recalled 
that during his VA examination, he felt pain in each joint 
that was tested for range of motion.  He testified that 
about two years earlier he slipped on his prosthetic 
device and had to go to the Lakehurst Naval Air Station 
(NAS) sick bay because of pain.  He denied knowledge of 
any reason for his joint pain, other than being secondary 
to the amputation.  

At the hearing, the veteran's representative essentially 
argued that the holding of the DeLuca case required that a 
painful joint be considered a disability.  

In September 2002, the veteran testified before the 
undersigned member of the Board that his shoulder pain was 
about 8 on a 10-point scale.  He testified that that he 
was a materiel handler and drove a fork lift, but that 
sometime the pain precluded lifting anything by hand.  He 
felt fortunate because his employer understood his 
handicap.  

At the hearing, the veteran submitted a September 2002 
outpatient treatment report from Lakehurst NAS that 
reflects that he had fallen down and had right leg and 
bilateral shoulder pain.  The report notes that X-ray 
films of the right hip were negative but that X-ray films 
of the shoulders showed mild degenerative joint disease of 
the bilateral shoulders.  The assessments were right hip 
pain due to altered gait and bilateral shoulder pain due 
to mild degenerative joint disease secondary to overuse 
syndrome due to the veteran's pulling himself up into his 
vehicle.   

II.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), contains extensive 
provisions regarding VA's obligations to notify claimants 
of any information and/or evidence which might be needed 
in their claims, and to assist claimants in obtaining such 
evidence, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  VA has 
published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These new regulations, which in 
pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

The Board finds that the requirements of the VCAA and the 
implementing regulations have been satisfied in this 
matter.  The veteran has neither submitted nor made 
reference to any additional records not of record which 
could tend to substantiate his claims.  Accordingly, the 
Board finds that VA has satisfied its duty to assist the 
appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development. 

In general, service connection may be awarded for 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  Secondary service connection may be 
granted for a disability which is proximately due to or 
the result of an established service-connected condition.  
38 C.F.R. § 3.310.

Concerning whether painful conditions are "service 
connectable", in Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993), the Court adopted, for purposes of construing 
38 U.S.C.A. § 1110, a definition of the term "disability" 
to include "disease, injury, or other physical or mental 
defect".  In Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the veteran complained of neck pain during active 
service after a heavy object had fallen on his neck.  
After active service, VA examined the veteran and found no 
significant disorder for which to attribute the neck pain.  
The Board denied the appeal for service connection for 
neck pain and the veteran appealed to the Court.  The 
Court stressed that it is well established that pain often 
warrants separate and even additional consideration during 
the course of rating a disability.  See 38 C.F.R. §§ 4.40 
(must consider pain in relation to functional loss of 
musculoskeletal system); 4.45 (must consider pain on 
movement in rating joint disability); 4.56 (1998) (must 
consider pain in evaluating muscle disability).  The Court 
also stressed that VAOPGCPREC 36-97 recognizes that pain 
merits compensation.  This opinion declares that 38 C.F.R. 
§ 4.40, which addresses functional loss and limitation of 
motion due to pain on use, and section 4.45, requiring 
inquiry into weakened movement, excessive fatigability, 
incoordination, pain on movement, and limitation of 
motion, must both be considered when a disability is 
evaluated under Diagnostic Code 5293.  However, in 
Sanchez, the Court affirmed the Board's decision and held 
that pain alone, without a diagnosed or underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
The Federal Circuit later vacated and remanded the Court's 
decision on other grounds, but left intact, the above 
portion.  See Sanchez-Benitez v. Brown, 259 F. 3d 1356 
(2001).

In the present case, the veteran is pursuing service 
connection for pain of the low back and for pain in 
certain other major joints.  As noted above, where there 
is no underlying malady to which to attribute the pain, 
service connection is not available.  However, in this 
case there is recent medical evidence of degenerative 
joint disease of the shoulders and medical evidence of a 
cause and effect relationship between degenerative joint 
disease of the shoulders and overuse syndrome secondary to 
the service-connected amputation.  Thus, there is an 
underlying malady to account for the pain.  The medical 
evidence favors service connection for bilateral 
degenerative joint disease of the shoulders secondary to 
service-connected disability and the Board so grants 
secondary service connection for degenerative joint 
disease of the bilateral shoulders.  

Dr. Coplin has attributed the veteran's painful low back 
condition to post amputation stress.  Thus, there is a 
diagnosed underlying malady or condition to account for 
the low back pain.  Because service connection has been 
established for the underlying condition, the requirements 
for secondary service connection have been met.  The Board 
therefore grants service connection for low back pain 
secondary to service-connected amputation.  

With respect to pain in the right hip, right knee, and 
right ankle, the analysis is similar to the low back.  The 
VA examiner correlated the pain of these joints to 
"altered gait", whereas Dr. Coplin correlated the pain of 
these joints to "post-amputation stress".  The Board finds 
that either of these two etiologies suffice as an 
underlying malady to account for the pain.  Because the 
medical evidence links pain of the right hip, right knee, 
and right ankle joints to service-connected amputation, 
these claims are also granted.  



ORDER

Entitlement to service connection for mild degenerative 
joint disease of each shoulder, for low back pain, for 
right hip pain, for right knee pain, and for right ankle 
pain, secondary to service-connected amputation, is 
granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



